                                                     Case 2:20-cv-00662-RFB-DJA Document 54 Filed 08/10/21 Page 1 of 5




                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendant
                                                     Las Vegas Metropolitan Police Department
                                                 8
                                                                                     UNITED STATES DISTRICT COURT
                                                 9
                                                                                         DISTRICT OF NEVADA
                                                10
                                                     HELEN BRENNAN, individually,                     CASE NO.:     2:20-cv-00662-RFB-DJA
                                                11
                                                                       Plaintiff,
                                                12   vs.                                                     STIPULATION TO EXTEND
                                                                                                          DISPOSITIVE MOTION DEADLINE
                                                13   STATE OF NEVADA ex rel LAS VEGAS                             (Second Request)
                                                     METROPOLITAN POLICE
                                                14   DEPARTMENT, a political subdivision of
                                                     the State of Nevada; STATE OF NEVADA
                                                15   ex rel NEVADA HIGHWAY PATROL, a
                                                     political subdivision of the State of Nevada;
                                                16   TROOPER L. McCOLL, p#352, an
                                                     individual employed by the STATE OF
                                                17   NEVADA ex rel NEVADA HIGHWAY
                                                     PATROL, a political subdivision of the State
                                                18   of Nevada; DOE OFFICERS I through XX,
                                                     employed by STATE OF NEVADA ex rel ex
                                                19   rel LAS VEGAS METROPOLITAN
                                                     POLICE DEPARTMENT, a political
                                                20   subdivision of the State of Nevada; DOES I
                                                     through X; and ROE Business Entities I
                                                21   through X; inclusive,

                                                22                     Defendants.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                                Pursuant to LR 6-1 and LR 26-4, Defendant, Las Vegas Metropolitan Police Department,
                                                24


                                                     6943.211
                                                                                                                                           Page 1 of 5
                                                     Case 2:20-cv-00662-RFB-DJA Document 54 Filed 08/10/21 Page 2 of 5




                                                 1   (“LVMPD”) and Plaintiff, Helen Brennan (“Plaintiff”) by and through their respective counsel,

                                                 2   hereby stipulate, agree, and request that this Court extend the dispositive motion deadline from

                                                 3   the current date of August 9, 2021 for an additional thirty (30) days up to September 8, 2021. At

                                                 4   the time that the parties requested the first extension of this deadline, other parties named in the

                                                 5   Second Amended Complaint (“SAC”) had not been served yet. The newly named Defendant has

                                                 6   recently been served. In addition, the parties require additional time due to deadlines and

                                                 7   hearings in other matters.

                                                 8              A.     Discovery Completed to Date

                                                 9              The parties have exchanged their initial Rule 26 Disclosures and several supplements.

                                                10   LVMPD served written discovery (Interrogatories, Requests for Admissions and Requests for

                                                11   Production of Documents) on Plaintiff which Plaintiff responded to, and numerous third-party

                                                12   subpoenas. LVMPD disclosed its Expert Report timely and the deposition of Plaintiff was taken.

                                                13   Discovery closed on June 8, 2021, [ECF No. 32].

                                                14              B.     Discovery Remaining to be Completed

                                                15              Discovery closed on June 8, 2021. A new party, Trooper McColl filed a Motion to

                                                16   Extend Time to Respond to the Complaint which was granted as unopposed. [ECF No. 52] The

                                                17   response of one of the newly added parties is due August 31, 2021. Plaintiff is also in the process

                                                18   of securing service of process upon newly added defendant, Nevada Highway Patrol (NHP).

                                                19   Plaintiff has remaining discovery to be completed including written discovery and depositions of

                                                20   the parties and their experts. It is anticipated that the newly added Defendants will also need to

                                                21   undertake discovery, which will require a further extension of the close of discovery as well as

                                                22   other related deadlines.
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     6943.211
                                                                                                                                               Page 2 of 5
                                                     Case 2:20-cv-00662-RFB-DJA Document 54 Filed 08/10/21 Page 3 of 5




                                                 1              C.     Reason for Request for Extension of Dispositive Motion Deadline

                                                 2              Plaintiff filed her Second Amended Complaint (“SAC”) on May 10, 2021. [ECF No. 35].

                                                 3   LVMPD filed an Answer to the SAC and also a Motion for Partial Summary Judgment (“MSJ”).

                                                 4   [ECF Nos. 27 and 36]. The MSJ solely addresses Plaintiff’s Monell claim in the SAC and not

                                                 5   any other claims. The MSJ is now fully briefed and pending.

                                                 6              The SAC named two new Defendants; Nevada Highway Patrol (NHP) and Nevada

                                                 7   Highway Patrol Trooper McColl. Trooper McColl was served with the SAC on July 20, 2021.

                                                 8   Plaintiff is in the process of serving NHP. It is possible that discovery may need to be reopened

                                                 9   and related deadlines extended since Trooper McColl has just been served and NHP is in the

                                                10   process of being served. In that event, the need to file dispositive motions at this time will be

                                                11   moot.

                                                12              Finally, Counsel has many other deadlines and hearings around the same time as the

                                                13   dispositive motion deadline in this case. Counsel will need additional time to prepare their

                                                14   motions. As such, good cause is shown for an extension of the dispositive motion deadline.

                                                15              D.     Proposed Extended Deadline for Dispositive Motions

                                                16              Accordingly, the parties respectfully request that this Court enter an order as follows:

                                                17                     (1) Dispositive Motions.

                                                18              The parties request the current deadline of August 9, 2021 be extended to September 8,

                                                19   2021.

                                                20   ///

                                                21   ///

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     6943.211
                                                                                                                                                  Page 3 of 5
                                                     Case 2:20-cv-00662-RFB-DJA Document 54 Filed 08/10/21 Page 4 of 5




                                                 1              The parties recognize that they are making this request fewer than twenty-one days

                                                 2   before the current dispositive motion deadlines of August 9, 2021, however the parties submit

                                                 3   that good cause and excusable neglect exists for the delay.

                                                 4              LR 26-3 states in relevant part:

                                                 5                     A request made after the expiration of the subject deadline will not be
                                                                       granted unless the movant also demonstrates that the failure to act was the
                                                 6                     result of excusable neglect.

                                                 7              In evaluating excusable neglect, the court considers the following factors: (1) the reason

                                                 8   for the delay and whether it was in the reasonable control of the moving party, (2) whether the

                                                 9   moving party acted in good faith, (3) the length of the delay and its potential impact on the

                                                10   proceedings, and (4) the danger of prejudice to the nonmoving party. See Pioneer Inv. Servs. Co.

                                                11   v. Brunswick Assocs., 507 U.S. 380, 395 S. Ct. 1489, 123 L.Ed.2d 74 (1993). The parties

                                                12   previously extended this deadline due to the fact that the new Defendants had not been served.

                                                13   The parties requested the extension less than thirty (30) days ago. Because this is a second

                                                14   request to extend, the parties were not aware twenty-one (21) days ago that additional time

                                                15   would be needed.

                                                16   ///

                                                17   ///

                                                18   ///

                                                19   ///

                                                20   ///

                                                21   ///

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23   ///
                           Suite 650




                                                24   ///


                                                     6943.211
                                                                                                                                                Page 4 of 5
                                                     Case 2:20-cv-00662-RFB-DJA Document 54 Filed 08/10/21 Page 5 of 5




                                                 1              This request for an extension is made in good faith and joined by all the parties in this

                                                 2   case. This request is not timely but the parties believe they have shown excusable neglect in the

                                                 3   delay in requesting the extension. Trial is not yet set in this matter and LVMPD has only filed a

                                                 4   Motion for Partial Summary Judgment. Accordingly, this extension will not delay this case.

                                                 5   Moreover, since this request is a joint request, neither party will be prejudiced. The extension

                                                 6   will allow the parties the necessary time to prepare motions.

                                                 7              DATED this 9th day of August, 2021.

                                                 8   KAEMPFER CROWELL                                    MUELLER & ASSOCIATES, INC.

                                                 9
                                                     By: /s/ Lyssa Anderson                              By:    /s/ Craig Mueller
                                                10      LYSSA S. ANDERSON                                      CRAIG A. MUELLER
                                                        Nevada Bar No. 5781                                    Nevada Bar No. 4703
                                                11      RYAN DANIELS                                           723 South Seventh Street
                                                        Nevada Bar No. 13094                                   Las Vegas, NV 89101
                                                12      KRISTOPHER J. KALKOWSKI                                Attorneys for Plaintiff
                                                        Nevada Bar No. 14892
                                                13      1980 Festival Plaza Drive, #650
                                                        Las Vegas, Nevada 89135
                                                14      Attorneys for Defendants
                                                        Las Vegas Metropolitan Police
                                                15      Department

                                                16
                                                                IT IS SO ORDERED.
                                                17
                                                                           10th day of August, 2021.
                                                                DATED this _____
                                                18

                                                19
                                                                                                       UNITED
                                                                                                      Daniel    STATES DISTRICT COURT JUDGE
                                                                                                             J. Albregts
                                                20                                                    United States Magistrate Judge

                                                21

                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                23
                           Suite 650




                                                24


                                                     6943.211
                                                                                                                                               Page 5 of 5
